S°        7   \l_
                                    C^trr^ U*/r
                                    74*5 /jUy 7SJeJ&
                                   H-«*A\,?//t, 7% -77S&


        REC^fsJLcMS
             ADD A*\ffl&
             JMrK IP fcW

            M^AC0B».Cte*

                           v




        '




    '




                                         :-                 •                        •       .




                               .




                                                             ...'..


                                                            : •               •- •       •   .


.




                                                        '•w/-...;/;•)••••%'